 

EXHIBIT 10.28

 

AMENDMENT TO ASSET PURCHASE AGREEMENT

 

This Amendment to Asset Purchase Agreement, dated as of October 21, 2013 (the
“Amendment”), is entered into by and between BUDERER DRUG COMPANY, INC., an Ohio
corporation (“Buderer”), with a place of business at 633 Hancock Street,
Sandusky, Ohio 44870), and IMPRIMIS PHARMACEUTICALS, INC., a Delaware
corporation (“Imprimis” and together with Buderer, the “Parties”, and each, a
“Party”).

 

WHEREAS, the Parties have entered into that certain Asset Purchase Agreement,
dated as of June 11, 2013 (the “Existing Agreement”); and

 

WHEREAS, the Parties hereto desire to amend the Existing Agreement on the terms
and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Definitions. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Existing Agreement.

 

2. Amendment to the Existing Agreement. As of the Effective Date (defined
below), Section 8.2.2 of the Existing Agreement is hereby amended in its
entirety to read as follows:

 

“If Imprimis, its Licensee or their respective Affiliates fails to either
initiate any study where data is derived with respect to a Product, or to
generate Net Receipts, before the fifth anniversary of the Effective Date, then
(unless the parties otherwise mutually agree in writing), Buderer shall have the
right, at its option and as its sole remedy, to terminate the Agreement.”

 

3. Date of Effectiveness; Limited Effect. This Amendment will become effective
as of the date first written above (the “Effective Date”). Except as expressly
provided in this Amendment, all of the terms and provisions of the Existing
Agreement are and will remain in full force and effect and are hereby ratified
and confirmed by the Parties. Without limiting the generality of the foregoing,
the amendments contained herein will not be construed as an amendment to or
waiver of any other provision of the Existing Agreement or as a waiver of or
consent to any further or future action on the part of any Party that would
require the waiver or consent of another Party. On and after the Effective Date,
each reference in the Existing Agreement to “this Agreement,” “the Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the Existing Agreement in any other agreements, documents or instruments
executed and delivered pursuant to, or in connection with, the Existing
Agreement, will mean and be a reference to the Existing Agreement as amended by
this Amendment.

 

1

 

 

4. Miscellaneous.

 

(a) This Amendment is governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to the conflict of laws provisions of such
State.

 

(b) This Amendment shall inure to the benefit of and be binding upon each of the
Parties and each of their respective permitted successors and permitted assigns.

 

(c) The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.

 

(d) This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.

 

(e) This Amendment constitutes the sole and entire agreement of the Parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.

 

[Remainder of Page Intentionally Left Blank]

 

2

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

  BUDERER DRUG COMPANY, INC.         By: /s/ Matthew J. Buderer   Name: Matthew
J. Buderer   Title: Vice President         IMPRIMIS PHARMACEUTICALS, INC.      
  By: /s/ Mark L. Baum   Name: Mark L. Baum   Title: CEO

 

3

 

 



